COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 WILLIAM KIRKPATRICK,                                         No. 08-14-00255-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20080D04797)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
September 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before September 11, 2015.

       IT IS SO ORDERED this 12th day of August, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.